Exhibit 10.1    
EXECUTION VERSION


May 23, 2017
Graco Inc.
88 11th Avenue NE
Minneapolis, Minnesota 55413
Re:    Amendment No. 4 to Note Agreement
Ladies and Gentlemen:
Reference is made to that certain Note Agreement, dated as of March 11, 2011 (as
amended by the Amendment and Restatement of Amendment No. 1 to Note Agreement,
dated as of March 27, 2012, by the Amendment No. 2 to Note Agreement, dated as
of June 26, 2014 and by the Amendment No. 3 to Note Agreement, dated as of
December 15, 2016, the “Note Agreement”), between Graco Inc., a Minnesota
corporation (the “Company”), on the one hand, and The Prudential Insurance
Company of America, Gibraltar Life Insurance Co., Ltd., The Prudential Life
Insurance Company, Ltd., Forethought Life Insurance Company, RGA Reinsurance
Company, MTL Insurance Company and Zurich American Insurance Company, on the
other hand. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Note Agreement.
The Company has requested an amendment to the Note Agreement set forth below.
Subject to the terms and conditions hereof, the undersigned holders of the Notes
are willing to agree to such request. Accordingly, and in accordance with the
provisions of paragraph 11C of the Note Agreement, the parties hereto agree as
follows:
SECTION 1.    Amendment to the Note Agreement. Effective upon the Effective Date
(as defined in Section 2 below), the parties hereto agree that the Note
Agreement is amended as follows:
1.1.    The definition of “Material Subsidiary” in paragraph 10B of the Note
Agreement is amended and restated in its entirety to read as follows:
“Material Subsidiary” means any Subsidiary designated as such by the Company to
the holders of the Notes from time to time; provided, that if, upon delivery of
the annual or quarterly consolidated financial statements of the Company under
paragraph 5A(i) or (ii), the book value (net of reserves) of the assets of all
Subsidiaries that are not Material Subsidiaries (determined based on the
consolidated quarterly or annual balance sheet of the Company and its
Subsidiaries, but after giving effect, without duplication, to the elimination
of the asset component of minority interests, if any in such Subsidiaries) shall
exceed 15% of Consolidated Assets as determined based on such quarterly or
annual balance sheet, the Company shall promptly designate an additional


1

--------------------------------------------------------------------------------

Exhibit 10.1    
EXECUTION VERSION




Material Subsidiary or additional Material Subsidiaries so that, after giving
effect to such designation, such requirement shall have been met. So long as (i)
no Event of Default has occurred and is continuing, (ii) removal of the Material
Subsidiary designation of a Subsidiary will not cause the book value of the
assets of all Subsidiaries that are not Material Subsidiaries to exceed 15% of
Consolidated Assets as of the date of such removal, and (iii) such Material
Subsidiary is not a “Material Subsidiary” under the Credit Agreement (or the
designation of such subsidiary as a “Material Subsidiary” is concurrently being
removed), the Company may remove the Material Subsidiary designation of such
Subsidiary. Solely for purposes of making any determination under this
definition, the book value (net of reserves) of any First-Tier Foreign
Subsidiary shall be determined on a combined basis with the book value (net of
reserves) of each Second-Tier Foreign Subsidiary in which such First-Tier
Foreign Subsidiary directly or indirectly holds stock or other Ownership
Interests, and the book value (net of reserves) of each Second-Tier Foreign
Subsidiary shall in all other respects be disregarded. In no event shall any
Second-Tier Foreign Subsidiary itself be deemed a Material Subsidiary.
SECTION 2.    Effectiveness. The amendment in Section 1 of this letter agreement
shall become effective as of May 15, 2017 (the “Effective Date”) when each of
the following conditions has been satisfied:
2.1.    Documents. Each holder of a Note shall have received original
counterparts of this letter agreement executed by the holders of the Notes, the
Company and each Guarantor.
2.2.    Credit Agreement Amendment. Each holder of a Note shall have received
copies of an executed amendment to or restatement of the Credit Agreement in
form and substance satisfactory to each holder of a Note and such amendment or
restatement shall be in full force and effect.
2.3.    Representations. All representations set forth in Section 3 shall be
true and correct as of the Effective Date, except for such representations and
warranties that speak of an earlier date, in which case such representations and
warranties shall be true and correct as of such earlier date.
2.4.    Proceedings. All corporate and other proceedings taken or to be taken in
connection with the transactions contemplated by this letter agreement shall be
satisfactory to each holder of a Note and its counsel, and each holder of a Note
shall have received all such counterpart originals or certified or other copies
of such documents as they may reasonably request.
SECTION 3.    Representations and Warranties. The Company represents and
warrants to each holder of a Note that (i) the execution and delivery of this
letter agreement has been duly authorized by all necessary corporate action on
behalf of the Company and each Guarantor, this letter agreement has been
executed and delivered by a duly authorized officer of the Company and each
Guarantor, and all necessary or required consents to and approvals of this
letter have been obtained and are in full force and effect, (ii) immediately
before and after giving effect to the amendment to the Note Agreement in Section
1 hereof, (a) each representation and warranty set forth in paragraph 8 of the
Note Agreement is true and correct other than those


2

--------------------------------------------------------------------------------

Exhibit 10.1    
EXECUTION VERSION


representations and warranties that speak as of a certain date, in which case
such representation and warranty was true and correct as of such earlier date
and (b) no Event of Default or Default exists and (iii) neither the Company, any
Guarantor nor any of their Subsidiaries has paid or agreed to pay, or will pay
or agree to pay, any fees or other consideration other than upfront fees,
arrangement fees, commitment fees, extension fees and administrative fees
relating to the extension of the commitments thereunder and other than
reimbursement of legal fees, costs and expenses in accordance with the terms
thereof, with respect to the amendment to the Credit Agreement referenced in
Section 2.2 above.
SECTION 4.    Reference to and Effect on Note Agreement. Upon the effectiveness
of the amendment made in this letter agreement, each reference to the Note
Agreement in any other document, instrument or agreement shall mean and be a
reference to the Note Agreement as modified by this letter agreement. Except as
specifically set forth in Section 1 hereof, the Note Agreement and the Notes
shall remain in full force and effect and are hereby ratified and confirmed in
all respects. Except as specifically stated in Section 1 of this letter
agreement, the execution, delivery and effectiveness of this letter agreement
shall not (a) amend the Note Agreement, any Note or any other Transaction
Document, (b) operate as a waiver of any right, power or remedy of the holder of
any Note, or (c) constitute a waiver of, or consent to any departure from, any
provision of the Note Agreement, any Note or any of the other Transaction
Documents at any time. The execution, delivery and effectiveness of this letter
agreement shall not be construed as a course of dealing or other implication
that any holder of Notes has agreed to or is prepared to grant any amendment to,
waiver of or consent under the Note Agreement, any Note or any other Transaction
Document in the future, whether or not under similar circumstances.
SECTION 5.    Expenses. The Company hereby confirms its obligations under the
Note Agreement, whether or not the transactions hereby contemplated are
consummated, to pay, promptly after request by the holders of the Notes, all
reasonable out-of-pocket costs and expenses, including attorneys’ fees and
expenses, incurred by such holders in connection with this letter agreement or
the transactions contemplated hereby, in enforcing any rights under this letter
agreement, or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this letter agreement or the
transactions contemplated hereby. The obligations of the Company under this
Section 5 shall survive transfer by any holder of any Note and payment of any
Note.
SECTION 6.    Reaffirmation. Each Guarantor hereby consents to the foregoing
amendment to the Note Agreement and hereby ratifies and reaffirms all of its
payment and performance obligations, contingent or otherwise, under the Guaranty
Agreement after giving effect to such amendment. Each Guarantor hereby
acknowledges that, notwithstanding the foregoing amendment, that the Guaranty
Agreement remains in full force and effect and is hereby ratified and confirmed.
Without limiting the generality of the foregoing, each Guarantor agrees and
confirms that the Guaranty Agreement continues to guaranty the obligations
arising under or in connection with the Note Agreement, as the same may be
amended by this letter agreement.
SECTION 7.    Governing Law. THIS LETTER AGREEMENT SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF


3

--------------------------------------------------------------------------------

Exhibit 10.1    
EXECUTION VERSION


THE STATE OF ILLINOIS, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS OF SUCH
STATE WHICH WOULD OTHERWISE CAUSE THIS LETTER TO BE CONSTRUED OR ENFORCED OTHER
THAN IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.
SECTION 8.    Counterparts; Section Titles. This letter agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which when taken together shall constitute
but one and the same instrument. Delivery of an executed counterpart of a
signature page to this letter agreement by facsimile or electronic transmission
shall be effective as delivery of a manually executed counterpart of this letter
agreement. The section titles contained in this letter agreement are and shall
be without substance, meaning or content of any kind whatsoever and are not a
part of the agreement between the parties hereto.
(Signature Page Follows)






4

--------------------------------------------------------------------------------





Very truly yours,
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA



By:    /s/ J. Alex Stuart     
    Vice President
GIBRALTAR LIFE INSURANCE CO., LTD.
THE PRUDENTIAL LIFE INSURANCE
COMPANY, LTD.

By:    Prudential Investment Management Japan
Co., Ltd., as Investment Manager


By:    PGIM, Inc.,
as Sub-Adviser




By:    /s/ J. Alex Stuart     ____            
Vice President


RGA REINSURANCE COMPANY
ZURICH AMERICAN INSURANCE COMPANY

By:    Prudential Private Placement Investors, L.P.
    (as Investment Advisor)

By:    Prudential Private Placement Investors, Inc.
    (as its General Partner)



By:    /s/ J. Alex Stuart     





--------------------------------------------------------------------------------




Accepted and Agreed to:
GRACO INC.



By:    /s/ Christian E. Rothe     
Name:    Christian E. Rothe
Title:    Chief Financial Officer and Treasurer
GRACO MINNESOTA INC.
GRACO OHIO INC.



By:    /s/ Christian E. Rothe     
Name:    Christian E. Rothe
Title:    Chief Financial Officer and Treasurer
GEMA USA INC. (formerly known as Graco
Holdings Inc.)
GRACO HIGH PRESSURE EQUIPMENT INC.
Q.E.D. ENVIRONMENTAL SYSTEMS, INC.
GRACO FLUID HANDLING (A) INC.
LANDTEC NORTH AMERICA, INC.



By:    /s/ Christian E. Rothe     
Name:    Christian E. Rothe
Title:    President

































